Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 1 of 34 PageID #: 2162




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE


JASON MORRIS,                             :
                                          :
                  Petitioner,             :
                                          :
      v.                                  :     Civ. Act. No. 17-1813-RGA
                                          :
CLAIRE DEMATTEIS, Commissioner,           :
ROBERT MAY, Warden, and ATTORNEY          :
GENERAL OF THE STATE OF DELAWARE,         :
                                          :
                  Respondents. 1          :
______________________________________________________________________________



                               MEMORANDUM OPINION




Christopher S. Koyste, Wilmington, Delaware. Attorney for Petitioner.

Kathryn Joy Garrison, Deputy Attorney General, Delaware Department of Justice, Wilmington,
Delaware. Attorney for Respondents.




March 29, 2021
Wilmington, Delaware




Commissioner Claire DeMatteis and Warden Robert May have replaced former Commissioner
1

Robert M. Coupe and former Warden Dana Metzger, original parties to this case. See Fed. R.
Civ. P. 11(d).
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 2 of 34 PageID #: 2163




/s Richard G. Andrews
ANDREWS, UNITED STATES DISTRICT JUDGE:

       Pending before the Court is an Application for a Writ of Habeas Corpus Pursuant to 28

U.S.C. § 2254 (“Petition”) filed by Petitioner Jason Morris. (D.I. 2) The State filed an Answer

in opposition, to which Petitioner filed a Reply. (D.I. 17; D.I. 18) For the reasons discussed, the

Court will deny Petitioner’s § 2254 Petition.

I.     BACKGROUND

       On January 25, 2010, Petitioner pled guilty to possession with intent to deliver cocaine

(“PWITD”) and second degree conspiracy. (D.I. 16 at 47-61; D.I. 17 at 1-2) On that same day,

the Superior Court sentenced Petitioner as follows: (1) for PWITD, as an habitual offender to

twelve years of Level V incarceration; and (2) for second degree conspiracy, to two years at

Level V, suspended for six months of Level IV confinement, followed by eighteen months of

Level III probation. (D.I. 16 at 60-61; D.I. 17 at 2) Petitioner did not file a direct appeal.

       On March 1, 2010, Petitioner filed a motion to modify his sentence, which the Superior

Court denied on May 18, 2010. (D.I. 16 at 7)

       On May 8, 2015, Petitioner filed a pro se motion for post-conviction relief pursuant to

Delaware Superior Court Criminal Rule 61 (“Rule 61 motion”). (D.I. 16 at 8). The Superior

Court appointed the Office of Conflict Counsel to represent Petitioner. (Id.) On April 1, 2016,

Petitioner’s counsel filed an amended Rule 61 motion, asserting that the State violated Brady v.

Maryland, 373 U.S. 83 (1963) by failing to inform Petitioner prior to the entry of his plea about

an evidence mishandling scandal at the Office of the Chief Medical Examiner (“OCME”). (D.I.

16-6 at 34-89) Petitioner also contended that his lack of knowledge about the OCME evidence

mishandling was material to his decision to plead guilty and, therefore, his guilty plea was

involuntary pursuant to Brady v. United States, 397 U.S. 742, 748 (1970). (Id.) The Superior
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 3 of 34 PageID #: 2164




Court denied the Rule 61 motion on November 16, 2016. See State v. Morris, 2016 WL

7229892, at *5 (Del. Super. Ct. Dec. 12, 2016). The Delaware Supreme Court affirmed that

decision on October 18, 2017. See Morris v. State, 173 A.3d 85 (Table), 2017 WL 4711480

(Del. Oct. 18, 2017).

       On December 18, 2017, Petitioner filed the § 2254 Petition pending before the Court.

The State asserts that the Petition should be denied as time-barred and, alternatively, as meritless.

       The relevant information regarding the OCME evidence mishandling is set forth below:

               In February 2014, the Delaware State Police (“DSP”) and the
               Department of Justice (“DOJ”) began an investigation into
               criminal misconduct occurring in the Controlled Substances Unit
               of the OCME.

               The investigation revealed that some drug evidence sent to
               the OCME for testing had been stolen by OCME employees in
               some cases and was unaccounted for in other cases. Oversight of
               the lab had been lacking, and security procedures had not been
               followed. One employee was accused of “dry labbing” (or
               declaring a test result without actually conducting a test of the
               evidence) in several cases. Although the investigation remains
               ongoing, to date, three OCME employees have been suspended
               (two of those employees have been criminally indicted), and the
               Chief Medical Examiner has been fired.

               There is no evidence to suggest that OCME employees tampered
               with drug evidence by adding known controlled substances to the
               evidence they received for testing in order to achieve positive
               results and secure convictions. That is, there is no evidence that
               the OCME staff “planted” evidence to wrongly obtain convictions.
               Rather, the employees who stole the evidence did so because it in
               fact consisted of illegal narcotics that they could resell or take for
               personal use.

Brown v. State, 108 A.3d 1201, 1204-05 (Del. 2015).




                                                 2
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 4 of 34 PageID #: 2165




II.     PETITION IS NOT TIME-BARRED

        The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) prescribes a one-

year period of limitations for the filing of habeas petitions by state prisoners, which begins to run

from the latest of:

                (A) the date on which the judgment became final by the conclusion
                of direct review or the expiration of the time for seeking such
                review;

                (B) the date on which the impediment to filing an application
                created by State action in violation of the Constitution or laws of
                the United States is removed, if the applicant was prevented from
                filing by such State action;

                (C) the date on which the constitutional right asserted was initially
                recognized by the Supreme Court, if the right has been newly
                recognized by the Supreme Court and made retroactively
                applicable to cases on collateral review; or

                (D) the date on which the factual predicate of the claim or claims
                presented could have been discovered through the exercise of due
                diligence.

28 U.S.C. § 2244(d)(1). AEDPA’s limitations period is subject to statutory and equitable tolling.

See Holland v. Florida, 560 U.S. 631, 645 (2010) (equitable tolling); 28 U.S.C. § 2244(d)(2)

(statutory tolling).

        Petitioner’s § 2254 Petition, filed in 2017, is subject to the one-year limitations period

contained in § 2244(d)(1). See Lindh v. Murphy, 521 U.S. 320, 336 (1997). The State contends

that the starting date for the limitations period is February 24, 2010, the date on which

Petitioner’s conviction became final. (D.I. 17 at 8) Petitioner, however, appears to assert that he

is entitled to one of two later starting dates for AEDPA’s limitations period under §

2244(d)(1)(D), either: (1) January 14, 2014, because that is the earliest date the OCME evidence

misconduct was discovered (D.I. 2 at 10); or (2) April 15, 2014, because that is date on which
                                               3
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 5 of 34 PageID #: 2166




the State began to notify defendants in active cases that multiple cases had been compromised by

the OCME evidence scandal. (D.I. 2 at 10).

       Petitioner’s primary claim is that his guilty plea was rendered involuntary under Brady v.

United States because the State’s failure to disclose the OCME evidence misconduct scandal

prior to his plea violated Brady v. Maryland. I have previously determined how to address the

timeliness of cases asserting Brady/involuntary guilty plea claims premised on the OCME

evidence misconduct scandal. See Owens v. DeMatteis, 2019 WL 4722654 (D. Del. Sept. 26,

2019); Trower v. DeMatteis, 2019 WL 4722711 (D. Del. Sept. 26, 2019); Wright v. DeMatteis,

2019 WL 4806146 (D. Del. Sept. 30, 2019); McNeill v. DeMatteis, 2019 WL 4820035 (D. Del.

Sept. 30, 2019). Basically, for purposes of the inquiry under § 2244(d)(1)(D), whether or not the

OCME misconduct affected, or could have affected, Petitioner’s decision to plead guilty depends

on whether the drugs in his case were tested by the OCME and the results were provided to him

prior to entering a plea. Therefore, in order to trigger a later starting date under § 2244(d)(1)(D)

for the instant involuntary plea/Brady claim, Petitioner must show that (1) the drug evidence in

his case was tested by the OCME and he received the results of the test before entering a plea;

and (2) exercising due diligence, he could not have learned that the evidence in his case may

have been part of the compromised drug evidence involved in the OCME scandal until April 15,

2014. For the following reasons, the Court concludes that Petitioner has met this burden.

       First, Petitioner pled guilty on January 25, 2010. The letter transmitting the OCME

report concerning the drug evidence in this case to Petitioner’s defense counsel is signed and

dated January 4, 2010, and presumably, the OCME report was provided to Petitioner on or

around that date. (D.I. 17-1 at 1) Second, facts sufficient to provide a basis for a good faith

claim that state employees engaged in impermissible conduct were not available to defense
                                              4
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 6 of 34 PageID #: 2167




counsel representing other prisoners until April 15, 2014 when, as part of its Brady v. Maryland

obligation, the State informed other defendants that all drug evidence housed at the lab was

susceptible to compromise. 2 (D.I. 23 at 7)

       Given these circumstances, the Court concludes that AEDPA’s limitations period in this

case began to run on April 15, 2014. 3 Accordingly, to comply with the one-year limitations

period, Petitioner had to file his § 2254 petition by April 15, 2015. See Wilson v. Beard, 426

F.3d 653 (3d Cir. 2005) (holding that Federal Rule of Civil Procedure 6(a) and (e) applies to

federal habeas petitions); Phlipot v. Johnson, 2015 WL 1906127, at *3 n. 3 (D. Del. Apr. 27,


2
 Although the Delaware State Police (“DSP”) began its investigation into compromised drug
evidence on January 15, 2014, and the Attorney General’s office informed defense counsel on
February 21, 2014 that an investigation into the evidentiary practices at the OCME had started on
February 20, 2014, the Court concludes that sufficient facts for the instant argument were not
available until the State provided the relevant information on April 15, 2014. See Biden:
Investigation of State Medical Examiner’s Drug Lab Reveals Systemic Failings, Urgent Need for
Reform, Dep’t of Justice, Att’y Gen.’s Website (June 19, 2014),
https://news.delaware.gov/2014/06/19/biden-investigation-of-state-medical-examiners-drug-lab-
reveals-systemic-failings-urgent-need-for-reform/.
3
 The State relies on Harmon v. Johnson, 2016 WL 183899, at *3 (D. Del. Jan. 14, 2016) to
support its argument that § 2254(d)(1)(D) is inapplicable and therefore cannot trigger a later
starting date in Petitioner’s case. The Court disagrees, because Harmon is distinguishable.
Harmon argued that his conviction should be vacated because the State violated Brady v.
Maryland by failing to disclose its knowledge of the OCME drug evidence scandal during his
plea process and by waiting until long after his conviction in 2012 to disclose the tampering. See
Harmon, 2016 WL 183899, at *2-3. However, since the drug evidence in Harmon was never
sent to the OCME for testing, the court found that the revelation of the OCME scandal in 2014
could not constitute a new factual predicate for Harmon’s substantive Brady v. Maryland claim.
Id. Here, unlike Harmon, Petitioner argues that the alleged lack of knowledge of the OCME
misconduct was material to his decision to plead guilty, thereby rendering his guilty plea
involuntary under Brady v. United States. In addition, unlike in Harmon, the drug evidence in
Petitioner’s case was sent to the OCME for further testing after the initial field test, and
Petitioner received a copy of the OCME report prior to pleading guilty. Thus, given these
circumstances, the Court concludes that the revelation of the OCME scandal constitutes a new
factual predicate for Petitioner’s instant argument.


                                                5
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 7 of 34 PageID #: 2168




2015) (AEDPA’s one-year limitations period is calculated according to the anniversary method,

i.e., the limitations period expires on the anniversary of the date it began to run).

         Petitioner did not file the instant § 2254 Petition until December 18, 2017, approximately

two years and eight months after the expiration of AEDPA’s statute of limitations. Therefore,

the Petition is time-barred, unless the limitations period can be statutorily or equitably tolled.

See Holland v. Florida, 560 U.S. 631, 645 (2010) (equitable tolling); 28 U.S.C. § 2244(d)(2)

(statutory tolling).

         A. Statutory Tolling

         Pursuant to § 2244(d)(2), a properly filed application for state collateral review tolls

AEDPA’s limitations period during the time the application is pending in the state courts,

including any post-conviction appeals, provided that the application is filed during AEDPA’s

one-year limitations period. Swartz v. Meyers, 204 F.3d 417, 424-25 (3d Cir. 2000). However,

the limitations period is not tolled during the ninety days a petitioner has to file a petition for a

writ of certiorari in the United States Supreme Court regarding a judgment denying a state post-

conviction motion. See Stokes v. Dist. Attorney of Philadelphia, 247 F.3d 539, 542 (3d Cir.

2001).

         Here, when Petitioner filed his Rule 61 motion on May 8, 2014, twenty-three days of

AEDPA’s limitations period had already expired. The Rule 61 motion tolled the limitations

from May 8, 2014 through October 18, 2017, the date on which the Delaware Supreme Court

affirmed the Superior Court’s denial of the motion. The limitations clock started to run again on

October 19, 2017, and ran 59 days until Petitioner filed the instant Petition on December 18,

2017. Therefore, the Petition is timely.


                                                   6
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 8 of 34 PageID #: 2169




III.   STANDARD OF REVIEW

       When a state’s highest court has adjudicated a federal habeas claim on the merits, the

federal court must review the claim under the deferential standard contained in 28 U.S.C. §

2254(d). A claim has been “adjudicated on the merits” for the purposes of 28 U.S.C. § 2254(d)

if the state court decision finally resolves the claim on the basis of its substance, rather than on a

procedural or some other ground. See Thomas v. Horn, 570 F.3d 105, 115 (3d Cir. 2009).

Pursuant to 28 U.S.C. § 2254(d), federal habeas relief may only be granted if the state court’s

decision was “contrary to, or involved an unreasonable application of, clearly established Federal

law, as determined by the Supreme Court of the United States,” or the state court’s decision was

an unreasonable determination of the facts based on the evidence adduced in the trial. See 28

U.S.C. § 2254(d)(1) & (2); see also Williams v. Taylor, 529 U.S. 362, 412 (2000); Appel v. Horn,

250 F.3d 203, 210 (3d Cir. 2001). This deferential standard of § 2254(d) applies even “when a

state court’s order is unaccompanied by an opinion explaining the reasons relief has been

denied”; as recently explained by the Supreme Court, “it may be presumed that the state court

adjudicated the claim on the merits in the absence of any indication or state-law procedural

principles to the contrary.” Harrington v. Richter, 562 U.S. 86, 98-100 (2011).

       Finally, a federal court must presume that the state court’s determinations of factual

issues are correct. See 28 U.S.C. § 2254(e)(1); see also Appel, 250 F.3d at 210. This

presumption of correctness applies to both explicit and implicit findings of fact, and is only

rebutted by clear and convincing evidence to the contrary. See 28 U.S.C. § 2254(e)(1); see also

Campbell v. Vaughn, 209 F.3d 280, 286 (3d Cir. 2000); Miller-El v. Cockrell, 537 U.S. 322, 341

(2003) (stating that the clear and convincing standard in § 2254(e)(1) applies to factual issues,

whereas the unreasonable application standard of § 2254(d)(2) applies to factual decisions).



                                                  7
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 9 of 34 PageID #: 2170




IV.     DISCUSSION

        Following the discovery of the evidence mishandling at the OCME, Delaware’s Office of

Defense Services (“ODS”) and conflict counsel filed more than 700 Rule 61 motions on behalf

of numerous defendants convicted of drug-related charges. Since the underlying legal issues

raised in these motions were largely the same, the Superior Court crafted a procedure for

efficiently and logically addressing the majority of the Rule 61 motions. As the Court explained

in State v. Irwin:

                The investigation, although still ongoing, has thus far resulted in
                three OCME employees being suspended, two of those employees
                being indicted in this Court, and the firing of the Chief Medical
                Examiner. However, the full extent of the criminal conduct at the
                OCME drug lab is still unknown.

                The issues uncovered, and those anticipated to be revealed as the
                investigation continues, have prompted hundreds of motions from
                indicted and convicted defendants at all stages of the criminal
                process. In an attempt to logically and procedurally address these
                motions, the Court decided to first attempt to address cases that
                were awaiting trial. To do so, the Court reached out to the State
                and the defense bar to schedule hearings on pending matters within
                that category. With the professional coordination of all parties
                involved, the Court has held two hearings to gather evidence
                regarding the events at the OCME drug lab. The first hearing,
                which started on July 8, 2014, involved defendants Dilip Nyala
                (“Nyala”) and Michael Irwin (“Irwin”). The second hearing,
                which was held in late August 2014, involved defendants Hakeem
                Nesbitt (“Nesbitt”) and Braaheim Reed (“Reed”). During that
                August hearing, testimony uncovered that evidence in the Reed
                case had a significant discrepancy between what the officers seized
                and what was actually tested at the independent lab retained by the
                State. As a result, the State entered a nolle prosequi of the Reed
                case. Therefore, this Court's decision relates only to the Nesbitt,
                Irwin and Nyala cases. By deciding these three cases the Court's
                intent is to establish a framework for addressing the volume of
                cases awaiting trial for drug offenses that at one time were stored
                at the OCME drug lab. The facts surrounding these specific cases
                involve drug evidence that was sent to the OCME drug lab for
                testing but was never actually tested by a chemist at that location.
                However, it is expected that the Court's ruling will also have an


                                                 8
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 10 of 34 PageID #: 2171




               impact on cases where the drugs were tested by the OCME
               drug lab, and potentially the hundreds of petitions that have
               been filed pursuant to Superior Court Criminal Rule 61.

               Defendants are challenging the State's ability to use drug evidence
               at trial through filing various motions in limine. The Court will
               first highlight the specific factual and procedural background of
               each case, summarize guidance found from other jurisdictions
               facing similar drug lab improprieties, decide the principles to be
               used for cases involving drug evidence sent to the OCME drug lab
               and finally apply those principles to each specific defendant.

State v. Irwin, 2014 WL 6734821, at *1–2 (Del. Super. Ct. Nov. 17, 2014) (emphasis added)

(footnote omitted). Similarly, in State v. Miller, the Superior Court explained:

               The instant motions are just a small sample of the influx of filings
               made by and on behalf of over 700 criminal defendants following
               what has come to be known as “the OCME scandal.” The ODS
               hand-selected the motions in these eight cases for the Court to
               decide and, because motions filed by the ODS in other cases
               are identical to those involved here, its decision in these
               matters should resolve many of the pending Rule 61 motions
               before the Court.

State v. Miller, 2017 WL 1969780, at *1 (Del. Super. Ct. May 11, 2017) (emphasis added). Two

other pivotal decisions often cited by the Delaware state courts when adjudicating the numerous

other Rule 61 motions based on the OCME evidence mishandling scandal are [Ira] Brown v.

State, 108 A.3d 1201 (Del. 2015) and Aricidiacono v. State, 125 A.3d 677 (Del. 2015).

        Petitioner presented in his own Rule 61 motion the same two inter-related arguments

presented by many of the other 700 defendants: (1) the State violated Brady v. Maryland when it

failed to disclose the drug evidence scandal at the OCME during Petitioner’s plea process in

January 2010 (D.I. 16-6 at 53-65); and (2) Petitioner’s lack of knowledge about the OCME drug

evidence scandal was material to his decision to plead guilty, thereby rendering his guilty plea

involuntary pursuant to Brady v. United States. (D.I. 16-6 at 65-67)




                                                 9
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 11 of 34 PageID #: 2172




       In his Rule 61 proceeding, Petitioner attempted to distinguish his case from the other

OCME evidence mishandling cases with the following argument:

               Recent Delaware Supreme Court cases addressing the OCME
               scandal have primarily focused on the impact the scandal has had
               on plea cases. However, none of them address whether the State
               violated Brady [v. Maryland] when a defendant accepted a plea on
               the eve of trial with the potential jury wait[ing] to be selected. In
               Ira Brown [v. State, 108 A.3d 1201, 1204-05 (Del. 2015)], the
               Delaware Supreme Court, relying on United States v. Ruiz, [536
               U.S. 622 (2002)], held that a defendant who admits his guilt when
               he plead guilty, is not permitted to have his case reopen[ed] to
               make claims challenging the chain of custody. As previously
               argued, Ruiz should only read to apply to fast track cases months
               before trial.      Additionally, the Delaware Supreme Court
               erroneously held that “Ruiz prevents [a defendant] from reopening
               his case to make claims that do not address his guilty plea, and
               involve impeachment evidence that would only be relevant at
               trial.” This is incorrect as the decision to accept the plea is based
               in part upon the strength of the State’s case and would include
               factoring in information that could be used to challenge the State’s
               evidence. [Petitioner’s] acceptance of the plea on the eve of trial
               was based upon the notion that the State had provided all Brady [v.
               Maryland] information that it possessed and was required to
               disclose in anticipation of trial. When the State did not disclose
               any Brady [v. Maryland] information on the eve of trial,
               [Petitioner] only then decided to accept the plea. The Delaware
               Supreme Court’s holding in effect allows the State to withhold
               crucial Brady [v. Maryland] information from a defendant in the
               hopes that they will accept a plea […].

(D.I. 16-6 at 81-82) Petitioner argued, “Ruiz should only be read to hold that the government is

not required to disclose impeachment information to a defendant in a fast track plea agreement

setting. For a plea on the eve of trial or during trial, the normal requirements of Brady must

apply, as Ruiz does not touch upon this issue.” (D.I. 16-6 at 76)

       The Superior Court rejected Petitioner’s interpretation of Ruiz and his attempt to

distinguish his case from the other Rule 61 OCME evidence mishandling cases. Relying on the




                                                10
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 12 of 34 PageID #: 2173




Delaware Supreme Court’s decision in Ira Brown v. State, the Superior Court denied Petitioner’s

Rule 61 motion as meritless:

              Like other recent Rule 61 movants, [Petitioner] identifies only
              impeachment evidence that would have affected his decision to
              accept the plea. While the argument headings and several passages
              contain passing reference to exculpatory evidence, the argument
              itself connects that language with no examples of exculpatory
              evidence related to the OCME scandal.

              And thus, like other recent Rule 61 movants, [Petitioner’s] plea of
              guilty, made knowingly, intelligently, and voluntarily, prevents
              him from attacking his plea or conviction on Brady grounds when
              his sole allegation is that the State did not provide impeachment
              evidence to him. He waived the right to receive such evidence by
              his plea. As Ruiz and the Delaware Supreme Court have made
              clear, Brady is not implicated by [Petitioner’s] acceptance of a plea
              agreement.

              There can be no question on this record that [Petitioner’s] plea was
              knowingly, intelligently, and voluntarily. He signed his name to
              possessing cocaine on not one but two separate forms: the plea
              agreement form and the Truth-in-Sentencing form. When asked by
              this Court whether he was pleading guilty because he was in fact
              guilty, he responded in the affirmative. Nothing in the
              circumstances of the plea colloquy or any of the evidence brought
              forward by [Petitioner] leads the Court to doubt its earlier
              conclusion that [Petitioner’s] plea was valid.

              [Petitioner] would have us reverse our Supreme Court's
              interpretation of Ruiz, arguing that its holding was “erroneous[ ]”
              and “incorrect.” This Court can discern no reason to depart from
              our Supreme Court's binding precedent. Nor is it disposed to
              search high and low for such a reason:

                      For it is an established rule to abide by former
                      precedents, where the same points come again in
                      litigation: as well to keep the scale of justice even
                      and steady, and not liable to waver with every new
                      judge's opinion; as also because the law in that case
                      being solemnly declared and determined, what
                      before was uncertain, and perhaps indifferent, is
                      now become a permanent rule, which it is not in the
                      breast of any subsequent judge to alter or vary from
                      according to his private sentiments: he being sworn


                                               11
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 13 of 34 PageID #: 2174




                      to determine, not according to his own private
                      judgment, but according to the known laws and
                      customs of the land; not delegated to pronounce a
                      new law, but to maintain and expound the old one.

              Put in more concrete terms, under the doctrine of stare decisis,
              “[o]nce a point of law has been settled by decision of [our
              Supreme] Court, ‘it forms a precedent which is not afterwards to
              be departed from or lightly overruled or set aside ... and [it] should
              be followed except for urgent reasons and upon clear manifestation
              of error.” ’ The doctrine “operates to fix a specific legal result to
              facts in a pending case based on judicial precedent directed to
              identical or similar facts in a previous case in the same court or one
              higher in the judicial hierarchy.” The Court thus declines
              [Petitioner’s] invitation to depart from the interpretation that has
              been settled upon by the Delaware Supreme Court.

              His attempt to distinguish his case from all the contrary cases
              decided by the Delaware Supreme Court likewise falls far short of
              the mark. The essential point of distinction [Petitioner] propounds
              is that “none of [the Court's decisions] address whether the State
              violated Brady when a defendant accepted a plea on the eve of trial
              with the potential jury waiting to be selected.” But it appears that
              [Petitioner] has not assiduously examined the record in those cases.
              For example, Ira Brown v. State, which [Petitioner] references in
              the very same paragraph, involved a defendant who pleaded guilty
              on the day he was scheduled for trial.

              Because [Petitioner] waived his right to receive impeachment
              material when he knowingly, voluntarily, and intelligently pleaded
              guilty, he has not asserted a colorable claim that there was a
              miscarriage of justice under Brady v. Maryland.

State v. Morris, 2016 WL 7229892, at *4–5 (Del. Super. Ct. Dec. 12, 2016). Petitioner appealed,

and the Delaware Supreme Court affirmed the Superior Court’s judgment “on the basis of and

for the reasons stated in its December 12, 2016 order.” Morris, 2017 WL 4711480, at *1.

       In this case, Petitioner alleges two Claims for relief: (1) the Delaware state courts

erroneously concluded that Petitioner was precluded from withdrawing his guilty plea made on




                                                12
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 14 of 34 PageID #: 2175




the day of trial 4 when the State failed to comply with its Brady v. Maryland obligations; and (2)

the Delaware state courts erroneously denied Petitioner’s ability to further develop the factual

record in relation to his postconviction claim. (D.I. 2 at 2; D.I. 15 at 2)

       A. Claim One: The Effect of the State’s Alleged Violation of Brady v. Maryland on
          Petitioner’s Guilty Plea

       On the surface, Petitioner’s contention in Claim One appears fairly straightforward,

namely, that the Delaware state courts erroneously concluded that Petitioner was precluded from

withdrawing his guilty plea. (D.I. 2 at 2; D.I. 15 at 2) The Court, however, has found nothing in

the record to indicate that Petitioner formally asked to withdraw his guilty plea during the Rule

61 proceeding, and the Delaware state court decisions do not phrase the issue in Petitioner’s Rule

61 proceeding as a request to withdraw his guilty plea. 5 In addition, Petitioner’s presentation of

the arguments in support of Claim One in this proceeding reveal that the Claim actually consists

of two prongs. 6 First, and what the Court identifies as Claim One (A), Petitioner contends that


4
  I assume for the purposes of this opinion that the guilty plea was on the day of trial. The docket
sheet, however, suggests a different gloss on the proceedings. It shows that trial was scheduled
for January 19, 2010. At final case review on January 13, 2010, the docket entry is “Case
Review Calendar Final Case Review Continued. Defendant’s Request-for Plea on 1-25-10.”
There is no entry for January 19th. On January 25th, the entry is, “Trial Calendar/Plea Hearing:
Pled Guilty and Sentenced.” (D.I. 16 at A2, Entries 14, 19, 22). On the other hand, the plea
transcript refers to “today’s plea offer.” (Id. at A47).
5
 In fact, the final sentence in Petitioner’s Amended Rule 61 motion uses the following language:
Petitioner’s “conviction and sentence must be reversed and remanded for a trial and the State
must disclose all Brady information to [Petitioner].” (D.I. 16-6 at 88)
6
 For instance, the title of Claim One in the Petition and Memorandum in Support is as follows:
“The State courts erroneously concluded that Petitioner was precluded from withdrawing his
guilty plea made on the day of trial when the State failed to comply with its Brady v. Maryland
Obligations.” (D.I. 2 at 10; D.I. 15 at 22) The documents then present three subarguments to
support Claim One: (A) “The State violated Brady v. Maryland by failing to provide [Petitioner]
with exculpatory and impeachment information regarding the OCME’s misconduct which
affected the reliability of its work product and the credibility of its employees” (D.I. 15 at 37);
(B) “The State Court erroneously concluded that Petitioner was precluded from withdrawing his
guilty plea due to the State’s failure to timely provide Brady information” (D.I. 2 at 21; D.I. 15 at

                                                  13
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 15 of 34 PageID #: 2176




that the State violated Brady v. Maryland by failing to disclose to Petitioner before he entered his

guilty plea the information about the OCME evidence mishandling scandal, and that the

Delaware state courts unreasonably applied Brady v. Maryland and Ruiz in holding otherwise.

(D.I. 18 at 10-12) Second, and what the Court identifies as Claim One (B), Petitioner contends

that the State’s Brady v. Maryland violation amounted to inducement or coercion, and that the

Delaware state courts unreasonably applied Brady v. United States and unreasonably determined

the facts when holding that the State’s Brady v. Maryland violation did not render his guilty plea

involuntary. (D.I. 18 at 12-14) This two-pronged argument mirrors the argument Petitioner

presented in his Rule 61 proceeding 7 which, as previously explained, the Delaware state courts

denied as meritless. Therefore, Petitioner will only be entitled to habeas relief if the Delaware

state court decisions 8 were either contrary to, or an unreasonable application of, clearly

established federal law or, with respect to Claim One (B), constituted an unreasonable

determination of the facts based on the evidence adduced in connection with the Rule 61

proceeding.




44); and (C) “The State failed to consider that the State’s non-disclosure of Brady materials
induced Petitioner into pleading guilty” (D.I. 2 at 24; D.I. 15 at 50). A more in-depth review of
the Petition and Petitioner’s supporting memorandum, however, reveals that subarguments (A)
and (B) really comprise one subargument, namely, that the state courts erroneously applied
Brady v. Maryland and Ruiz in concluding that the State’s failure to timely inform Petitioner
about the OCME evidence mishandling scandal did not violate Brady v. Maryland. Similarly,
subargument (C) presents a separate but related contention, namely, that the alleged Brady v.
Maryland violation rendered Petitioner’s guilty plea involuntary under Brady v. United States.
7
    (D.I. 16-6 at 74-88)
8
 The Delaware Supreme Court summarily affirmed the Superior Court’s decision “on the basis
of and for the reasons stated” in that decision. Therefore, the Court will refer to the Delaware
state courts rather than the Delaware Supreme Court. Morris, 2017 WL 4711480, at *1.


                                                 14
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 16 of 34 PageID #: 2177




               1. Claim One (A): Brady v. Maryland and United States v. Ruiz

       Petitioner contends that the Delaware state courts unreasonably applied Brady v.

Maryland and Ruiz in holding that the State did not violate Brady v. Maryland by failing to

timely disclose material exculpatory and impeachment materials regarding the OCME evidence

mishandling. For the following reasons, the Court rejects Petitioner’s argument.

       The clearly established federal law governing the State’s disclosure requirements to a

defendant is articulated in Brady v. Maryland and its progeny, United States v. Ruiz. Pursuant to

Brady v. Maryland, “[p]rosecutors have an affirmative duty ‘to disclose [Brady] evidence ... even

though there has been no request [for the evidence] by the accused,’ which may include evidence

known only to police.” Dennis v. Sec’y, Pa. Dep’t of Corrs., 834 F.3d 263, 284 (3d Cir. 2016).

“To comply with Brady, prosecutors must ‘learn of any favorable evidence known to the others

acting on the government’s behalf.’” Id. In order to prevail on a Brady v. Maryland claim, a

petitioner must establish that: (1) the evidence at issue was favorable to the accused, either

because it was exculpatory or it had impeachment value; (2) the prosecution suppressed the

evidence, “either willfully or inadvertently;” and (3) the evidence was material. See Strickler v.

Greene, 527 U.S. 263, 281-82 (1999); Lambert v. Blackwell, 387 F.3d 210, 252 (3d Cir. 2004).

       In Ruiz, the United States Supreme Court specifically held that the Government is not

constitutionally required to disclose material impeachment evidence prior to entering a plea

agreement with a criminal defendant. See Ruiz, 536 U.S. at 633. The Ruiz Court explained:

               It is particularly difficult to characterize impeachment information
               as critical information of which the defendant must always be
               aware prior to pleading guilty given the random way in which such
               information may, or may not, help a particular defendant. The
               degree of help that impeachment information can provide will
               depend upon the defendant’s own independent knowledge of the
               prosecution’s potential case—a matter that the Constitution does
               not require prosecutors to disclose.


                                                 15
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 17 of 34 PageID #: 2178




Ruiz, 536 U.S. at 629.

       Turning to the first prong of the § 2254(d)(1) inquiry, the Court notes that the Delaware

state courts correctly identified the Brady v. Maryland and Ruiz standards applicable to Claim

One (A). Consequently, the Delaware state court decisions were not contrary to clearly

established federal law. See Williams, 529 U.S. at 406 (“[A] run-of-the-mill state-court decision

applying the correct legal rule from [Supreme Court] cases to the facts of a prisoner’s case [does]

not fit comfortably within § 2254(d)(1)’s ‘contrary to’ clause”).

       The Court’s inquiry is not over, because it must also determine if the Delaware state

courts unreasonably applied the Brady v. Maryland and Ruiz standards to the facts of Petitioner’s

case. 9 Significantly, as recognized by the body of Delaware caselaw concerning the OCME

misconduct scandal, the OCME evidence mishandling constitutes impeachment evidence that

would only be useful if Petitioner had decided to go to trial. See Ira Brown, 108 A.3d at 1205-

06, n.30 (holding that OCME evidence mishandling investigation constitutes impeachment

material in Brown’s case and in fact patterns like it); State v. Miller, 2017 WL 1969780, at *6

(Del. Super. Ct. May 11, 2017) (stating that all the hundreds of Rule 61 motions asserting similar

Brady v. Maryland claims argue that State suppressed valuable impeachment evidence when it

failed to disclose that drugs submitted to OCME were being tampered with and/or stolen from

lab). Since Ruiz specifically held that the Government is not constitutionally required to disclose

material impeachment evidence prior to entering a plea agreement with a criminal defendant, the




9
 As previously explained, Petitioner contends that the Delaware state courts improperly relied
upon Ira Brown in denying Claim One. However, since the Ira Brown Court based its denial of
Brown’s OCME evidence misconduct claim upon Brady and Ruiz, the proper focus here is
whether the Delaware Supreme Court unreasonably applied Brady v. Maryland and Ruiz in
Petitioner’s case.

                                                16
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 18 of 34 PageID #: 2179




Delaware state courts reasonably applied clearly established federal law in denying Claim One

(A). See Ruiz, 536 U.S. at 633.

       Petitioner, however, contends that Ruiz is inapplicable to his case because it should be

interpreted as only applying to “guilty pleas which occur weeks and/or months prior to a trial

date, in contrast to guilty pleas entered only moments before a trial begins.” (D.I. 15 at 46) The

Court is not persuaded. First, and most importantly, Petitioner has not identified, and the Court

has not found, any Supreme Court case limiting the rationale of Ruiz to the context of “fast

track” plea bargaining. In fact, the Supreme Court recently reaffirmed that “a guilty plea makes

[case-related constitutional defects that occurred prior to the entry of the guilty plea] irrelevant to

the constitutional validity of the conviction,” “[b]ecause the defendant has admitted the charges

against him.” Class v. United States, 138 S.Ct. 798, 805-06 (2018). The absence of any clearly

established federal law supporting Petitioner’s interpretation provides a sufficient reason for

denying relief under § 2254(d)(1).

       The Court also is not persuaded by Petitioner’s interpretation of Ruiz. Although the

defendant in Ruiz was offered a “fast track” plea bargain, the Ruiz Court did not limit its holding

to fast track cases. Rather, the Ruiz Court framed the issue in broader terms. It summarized the

appellate decision as a guilty plea not being voluntary “unless the prosecutors first made the

same disclosure of material impeachment information that the prosecutors would have had to

make had the defendant insisted on a trial.” Ruiz, 536 U.S. at 629. The Court then stated, “We

must decide whether the Constitution requires that preguilty plea disclosure of impeachment

information. We conclude that it does not.” Id. In addition, the Ruiz Court did not use limiting

language in its holding but, instead, stated broadly that “the Constitution does not require the

Government to disclose material impeachment evidence prior to entering a plea agreement with a



                                                  17
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 19 of 34 PageID #: 2180




criminal defendant.” Id. at 633. Finally, Ruiz’s holding was based primarily on the nature of

impeachment evidence and its much greater importance to ensuring a fair trial rather than on

ensuring a voluntary guilty plea. Id. at 629.

       For these reasons, the Court concludes that the Delaware state courts did not

unreasonably apply Brady v. Maryland and Ruiz in holding that Petitioner was precluded from

withdrawing his guilty plea despite the State’s failure to inform him before he entered his plea

about the OCME evidence mishandling scandal.

               2. Claim One (B): Voluntariness of plea under Brady v. United States

       Next, Petitioner argues that the Delaware state courts unreasonably applied Brady v.

United States when denying his argument that the State’s failure to disclose the OCME evidence

mishandling scandal before he entered his plea rendered his guilty plea involuntary. (D.I. 18 at

14-16) According to Petitioner, the Delaware state courts erred by focusing on his admission of

guilt during his plea colloquy, instead of “considering all of the relevant circumstances

surrounding” how the State secured his plea agreement, when holding that the failure to inform

him about the OCME evidence mishandling did not induce him to enter a guilty plea. (D.I. 2 at

25; D.I. 15 at 45)

       Petitioner presented this argument to the Superior Court in his Rule 61 motion. The

Superior Court rejected the argument as meritless, relying on prior state court decisions

(Aricidiacono and Ira Brown) and Brady v. United States. See Morris, 2016 WL 7229892, at *3.

The Delaware Supreme Court affirmed the Superior Court’s holding for the reasons provided in

the Superior Court’s decision. Therefore, Petitioner’s argument that the Delaware state courts

improperly rejected his involuntary plea argument will only warrant habeas relief if the Delaware

state court decisions were either contrary to, or an unreasonable application of, Brady v. United



                                                18
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 20 of 34 PageID #: 2181




States, or constituted an unreasonable determination of facts based on the evidence adduced in

the Rule 61 proceeding.

       In Brady v. United States, the Supreme Court held that a guilty plea is not rendered

invalid merely because it is entered to avoid a harsher sentence. In the Court’s words:

               A plea of guilty entered by one fully aware of the direct
               consequences, including the actual value of any commitments
               made to him by the court, prosecutor, or his own counsel, must
               stand unless induced by threats (or promises to discontinue
               improper harassment), misrepresentation (including unfulfilled or
               unfulfillable promises), or perhaps by promises that are by their
               nature improper as having no proper relationship to the
               prosecutor’s business (e.g. bribes).

Brady v. United States, 397 U.S. at 755; see also Tollett v. Henderson, 411 U.S. 258, 267 (1973)

(explaining a defendant may challenge a conviction based on a guilty plea on the ground that the

plea was not “voluntary and intelligent.”); Hill v. Lockhart, 474 U.S. 52, 56 (1985) (noting that

the “longstanding test for determining the validity of a guilty plea is whether the plea represents

a voluntary and intelligent choice among the alternative choices of action open to the

defendant.”). The Supreme Court further explained that a plea is involuntary if it is induced by

“actual or threatened physical harm or by mental coercion overbearing the will of the defendant,”

or if the defendant is so “gripped” by fear or hope of leniency that he cannot “rationally weigh

the advantages of going to trial against the advantages of pleading guilty.” Brady v. United

States, 397 U.S. at 750. But a plea is not involuntary “whenever motivated by the defendant’s

desire to accept the certainty or probability of a lesser penalty rather than face a wider range of

possibilities extending from acquittal to conviction and a higher penalty authorized by law for

the crime charged.” Id. at 751.

       “[T]he voluntariness of [a defendant’s] plea can be determined only by considering all of

the relevant circumstances surrounding it.” Brady v. United States, 397 U.S. at 749. Although


                                                 19
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 21 of 34 PageID #: 2182




the Supreme Court did not set forth in Brady v. United States a comprehensive list of the

“relevant circumstances” to be considered when assessing the voluntariness of a plea, the

Supreme Court specifically noted that a plea is not unintelligent just because later events prove

that going to trial may have been a wiser choice:

               Often the decision to plead guilty is heavily influenced by the
               defendant's appraisal of the prosecution's case against him and by
               the apparent likelihood of securing leniency should a guilty plea be
               offered and accepted. Considerations like these frequently present
               imponderable questions for which there are no certain answers;
               judgments may be made that in the light of later events seem
               improvident, although they were perfectly sensible at the time. The
               rule that a plea must be intelligently made to be valid does not
               require that a plea be vulnerable to later attack if the defendant did
               not correctly assess every relevant factor entering into his decision.
               A defendant is not entitled to withdraw his plea merely because he
               discovers long after the plea has been accepted that his calculus
               misapprehended the quality of the State's case or the likely
               penalties attached to alternative courses of action. More
               particularly, absent misrepresentation or other impermissible
               conduct by state agents, a voluntary plea of guilty intelligently
               made in the light of the then applicable law does not become
               vulnerable because later judicial decisions indicate that the
               plea rested on a faulty premise.

Brady v. United States, 397 U.S. at 756–57.

       The Supreme Court reaffirmed this principle in McMann v. Richardson, 397 U.S. 759

(1970), where it held:

               [T]he decision to plead guilty before the evidence is in frequently
               involves the making of difficult judgments. All the pertinent facts
               normally cannot be known unless witnesses are examined and
               cross-examined in court. Even then the truth will often be in
               dispute. In the face of unavoidable uncertainty, the defendant and
               his counsel must make their best judgment as to the weight of the
               State’s case . . . Waiving trial entails the inherent risk that the
               good-faith evaluations of a reasonably competent attorney will turn
               out to be mistaken either as to the facts or as to what a court’s
               judgment might be on given facts.

Id. at 769-70 (1970). Thus,


                                                20
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 22 of 34 PageID #: 2183




                 [t]he rule that a plea must be intelligently made to be valid does
                 not require that plea be vulnerable to later attack if the defendant
                 did not correctly assess every relevant factor entering into his
                 decision. A defendant is not entitled to withdraw his plea merely
                 because he discovers long after the plea has been accepted that his
                 calculus misapprehended the quality of the State’s case.

Brady v. United States, 397 U.S. at 757. In other words, “the Constitution, in respect to a

defendant’s awareness of relevant circumstances, does not require complete knowledge of the

relevant circumstances, but permits a court to accept a guilty plea . . . despite various forms of

misapprehension under which a defendant might labor.” Ruiz, 536 U.S. at 630 (emphasis

added).

          Finally, it is well-settled that a petitioner challenging the voluntary nature of his plea on

habeas review faces a heavy burden. See Zilich v. Reid, 36 F.3d 317, 320 (3d Cir. 1994). The

“representations of the defendant, his lawyer, and the prosecutor at [a plea] hearing, as well as

any findings made by the judge accepting the plea, constitute a formidable barrier in any

subsequent collateral proceedings. Solemn declarations in open court carry a strong presumption

of verity.” Blackledge v. Allison, 431 U.S. 63, 73–74 (1977). Notably, there is

                 no requirement in the Constitution that defendant must be
                 permitted to disown his solemn admissions in open court that he
                 committed the act with which he is charged simply because it later
                 develops that the state would have had a weaker case than the
                 defendant had thought or that the maximum penalty then assumed
                 applicable has been held inapplicable in subsequent judicial
                 decisions.

Brady v. United States, 397 U.S. at 757.

          Turning to the first prong of the § 2254(d)(1) inquiry, the Court notes that the Delaware

state courts in Petitioner’s case correctly identified the Brady v. United States standard applicable

to Claim One (B), as did the Delaware Supreme Court decision (Aricidiacono) referenced by the




                                                    21
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 23 of 34 PageID #: 2184




Delaware state courts. Therefore, the Delaware state courts’ denial of the instant involuntary

plea argument was not contrary to clearly established federal law.

       The Court must also determine if the Delaware state courts unreasonably applied Brady v.

United States to the facts of Petitioner’s case when denying Claim One (B). The instant case is

just one in a series of cases concerning the OCME evidence mishandling that have been filed in

the District of Delaware. I have already considered and denied as meritless arguments identical

to Petitioner’s instant argument that the Superior Court unreasonably applied Brady v. United

States by focusing on the defendant’s admission of guilt during the plea colloquy. In McNeill v.

DeMatteis, for example, this Court held that the Delaware state courts’ reliance on Aricidiacono

when denying McNeill’s involuntary plea/Brady v. United States argument demonstrated that the

state courts had reasonably applied Brady v. United States’ “totality of the circumstances”

standard when rejecting McNeill’s involuntary plea/Brady v. United States claim. See McNeill,

2019 WL 4820035, at *6 -*13. The Third Circuit recently declined to grant a certificate of

appealability in McNeill, opining:

               Jurists of reason would not dispute the District Court’s conclusion
               that the Delaware Supreme Court’s rejection of [McNeill’s] claim
               was not contrary to, nor an unreasonable application of, Brady v.
               United States. [. . .] Among other things, jurists of reason would
               reject [McNeill’s] contention that the Delaware Supreme Court
               added a threshold test to the standard in Brady and did not consider
               the relevant circumstances of the plea agreement as required by
               Brady.

(See D.I. 27 in McNeill v. DeMatteis, Civ. A. No. 16-822-RGA (D. Del)).

       Since the Delaware state courts relied on Aricidiacono when rejecting Petitioner’s

argument that his lack of knowledge about the OCME misconduct induced him to enter a guilty

plea, the Court applies the same reasoning as in McNeill and concludes that the Delaware state

courts did not unreasonably apply Brady v. United States by focusing on Petitioner’s admission


                                                22
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 24 of 34 PageID #: 2185




of guilt during the plea colloquy as one of the relevant circumstances required by Brady v.

United States as a basis for denying Claim One (B). Significantly, Petitioner does not dispute

that the drugs seized and tested in his case were not what they were purported to be; he admitted

his guilt during the plea colloquy; he does not assert his actual innocence; and he received a

benefit by pleading guilty because he was originally charged with four drug charges, three of

which were dropped as a result of his plea bargain. (D.I. 17 at 19-20; D.I. 18)

       In addition, contrary to Petitioner’s assertion, the Court finds that the Delaware state

courts did not unreasonably determine the facts in rejecting Claim One (B). Once again

expressing his disagreement with the Delaware state courts’ reliance on the Delaware Supreme

Court decision in Ira Brown, Petitioner contends, the “Delaware Supreme Court failed to

recognize that the factual environment had drastically evolved since its decision in [Ira] Brown.”

(D.I. 2 at 23-24; see also D.I. 15 at 48-50)

       To reiterate, the Delaware state courts relied on several prior state court decisions – and

explicitly cited Aricidiacono and Ira Brown – when denying Petitioner’s argument that the

failure to disclose the OCME misconduct rendered his guilty plea involuntary. In Aricidiacono,

the Delaware Supreme Court held that “the poor evidence-handling practices at the OCME,

however regrettable,” did not entitle defendants who had freely admitted their guilt when

pleading guilty to relief under Rule 61. See Aricidiacono, 125 A.3d at 678-79. The Aricidiacono

Court found that, even if it were assumed that the conduct at the OCME amounted to egregious

government misconduct, “this conduct did not materially affect any of the pleas.” Id. at 680

n.24. Consistent with Aricidiacono, and as noted by Petitioner, the Delaware Supreme Court

found in Ira Brown, “There is no evidence to suggest that OCME employees tampered with drug

evidence by adding known controlled substances they received for testing” or that they had



                                                23
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 25 of 34 PageID #: 2186




“planted” evidence. See Ira Brown, 108 A.3d at 1204-05. By relying on Ira Brown and

Aricidiacono, the Delaware state courts in Petitioner’s case implicitly adopted the same factual

determination that Petitioner’s case was not affected by the overall evidence mishandling at the

OCME.

       Petitioner, however, complains that Delaware state courts in his case erred in relying on

Ira Brown and Aricidiacono, because the following “facts” had changed after Ira Brown and

Aricidiacono were decided:

               Forensic Chemist Irshad Bajwa was suspended and later
               terminated after evidence he certified as cocaine was found to not
               be any illegal substance. The Delaware Courts were also not
               aware at the time of its decision in Ira Brown how pervasive the
               misconduct at the OCME was. More specifically, the Delaware
               Courts were not aware that the forensic chemist Patricia Phillips
               would be terminated after three reported incidents of evidence
               mishandling. Nor were the Delaware Courts aware that Bipin
               Mody would be terminated for disregarding OCME policies and
               procedures and for failing to timely perform drug analyses,
               information that the DOJ erroneously concluded was not Brady.

(D.I. 15 at 50) In essence, Petitioner appears to argue that the Delaware state courts

unreasonably determined that the circumstances of his case did not differ sufficiently enough

from the circumstances in Ira Brown and Aricidiacono to find a link between the overall OCME

evidence misconduct and Petitioner’s decision to enter a guilty plea.

       Since Petitioner challenges the factual basis of the Delaware state court decisions, the

relevant inquiry is whether those decisions were “based on an unreasonable determination of the

facts in light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2).

When performing this inquiry, the Court must presume that the Delaware state courts’ factual

findings are correct unless rebutted by clear and convincing evidence. See 28 U.S.C. §

2254(e)(1).



                                                24
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 26 of 34 PageID #: 2187




       After reviewing Petitioner’s argument in the context of the entire record, the Court

concludes that Petitioner has failed to provide clear and convincing evidence rebutting the

Delaware state courts’ implicit factual determination that Petitioner failed to distinguish his

circumstances from those in Ira Brown and Aricidiacono sufficiently enough to demonstrate a

link between the general OCME evidence mishandling scandal and his case. Although Petitioner

contends that “the factual environment [had] drastically evolved from the time [the Delaware

Supreme Court] decided Ira Brown,” (D.I. 15 at 38), Petitioner fails to demonstrate how the

alleged “drastic” change affected his case. For instance, the “newly evolved” information

regarding the misconduct of chemists Bajwa and Mody is irrelevant because those individuals

did not analyze the drugs in Petitioner’s case. Rather, forensic chemist Theresa Moore analyzed

the drugs in his case. (D.I. 17-1 at 3) Also irrelevant is the fact that forensic chemist Patricia

Phillips was subsequently terminated for disregarding OCME policies, because: (1) Phillips did

not analyze the drugs in Petitioner’s case; and (2) Phillips’ alleged misconduct occurred in 2014

and 2015, 10 long after the evidence in Petitioner’s case was tested in 2010.

       In addition, during a recorded interview with the police, Petitioner admitted that he “sells

crack cocaine to help pay the bills.” (D.I. 16-9 at 64) As for the discrepancies “in the reported

weights of the marijuana and cocaine” — which Petitioner does not explain — the Court

presumes Petitioner means any difference between the weight of the drugs at the time of seizure

(D.I. 16 at 36-39) and the different weights attributed to the drugs seized from Petitioner and one

of his co-conspirators that were included in the OCME report (D.I. 16 at 46). 11 However, while


10
  “[T]hree incidents of evidence mishandling le[d] to [Phillips’s] suspension and resignation […]
in 2015.” Miller, 2017 WL 1969780, at *8. (See D.I. 16-3 at A355 & A359; D.I. 16-4 at A423).
11
  It is a stretch to say the differences between the police reports and the OCME report are
“discrepancies.” The police report describes crack cocaine seized during a car stop as
“approximately 0.1 gram” and the OCME report describes it as having “a net weight of 0.16

                                                 25
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 27 of 34 PageID #: 2188




such differences provide a basis for cross-examination and may result in impeachment, the

differences are not exculpatory, and are not indicative of actual innocence. See Word v. Carroll,

2004 WL 1941342, at *4 (D. Del. Aug. 31, 2004). Finally, Petitioner’s conviction for PWITD

(16 Del. Code § 4751) did not depend upon the weight of the controlled substances, nor did the

offenses for which he was indicted. (D.I. 16 at 39-45). After considering these circumstances

together with Petitioner’s failure to assert his factual innocence during the plea colloquy or in

this proceeding, the Court concludes that the Delaware state courts did not unreasonably

determine the facts by holding that the existence of overall misconduct at the OCME was

insufficient to establish that Petitioner’s case was tainted by the same misconduct.

       As explained by the Superior Court in State v. Irwin, another Delaware post-conviction

case concerning the OCME misconduct cited by the Aricidiacono Court: 12

               [T]o the extent that there are discrepancies between the drugs
               seized from a defendant and those tested by the lab, the individual
               possibly responsible for that conduct has not been identified. . . .
               [A]s best the Court can ascertain, and the parties have not provided
               evidence to the contrary, none of the cases in other jurisdictions
               that have led to the investigation of a particular crime lab have ever
               resulted in all of the evidence being found unreliable and
               inadmissible simply because that evidence was stored or tested at
               the lab that has been compromised.

                       *                      *                       *



grams” (compare D.I. 16 at A31 with A41). The police report describes crack cocaine seized
from another person as five bags weighing “approximately 2.5 grams” and the OCME report
describes it as five bags “with a total net weight of 2.07 grams (compare D.I. 16 at A33 with
A41). In any event, to the extent this would be useful impeachment information, it was timely
disclosed.
12
  Citing Irwin, the Aricidiacono Court stated, “In our prior decisions, we found that when
defendants freely admitted their guilt by admitting that they possessed illegal narcotics, their lack
of knowledge that the OCME’s evidence-handling practices were seriously flawed and that some
OCME employees had engaged in malfeasance, did not invalidate their pleas.” Aricidiacono, 125
A.3d at 678-78.

                                                  26
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 28 of 34 PageID #: 2189




               There is no evidence to date to suggest that proper testing of drugs
               submitted did not occur, or that the chemists were submitting false
               reports, or that critical evidence was withheld by the lab, or that
               there was any misconduct by the police in violation of a
               defendant’s rights. When the smoke clears, what we have is a lab
               that suffered from systematic failures in protocol resulting in
               evidence being stolen, for either sale or personal consumption, and
               in some instances replaced with other drugs. While the defendants
               urge this Court to find any evidence stored at the OCME drug lab
               is ipso facto unreliable due to a lapse in management and protocol,
               the Court finds that such a blanket ruling is inappropriate.

State v. Irwin, 2014 WL 6734821, at *7, *9 (Del. Super. Ct. Nov. 17, 2014).

       In short, the OCME evidence mishandling scandal constitutes impeachment evidence that

cannot provide a basis for rendering a defendant’s counseled decision to enter a guilty plea

involuntary, especially when that defendant participated in a plea colloquy in open court, freely

acknowledged his guilt, and has not asserted his factual innocence. Although knowledge of the

OCME evidence mishandling scandal may have provided Petitioner with more bargaining

leverage, it cannot be said that the lack of that knowledge rendered his guilty plea involuntary.

       For these reasons, the Court concludes that the Delaware Supreme Court did not

unreasonably determine the facts or unreasonably apply Brady v. United States to the facts of

Petitioner’s case when it held that Petitioner’s guilty plea was not rendered involuntary due to his

lack of knowledge about the OCME evidence mishandling scandal. Accordingly, the Court will

deny Claim One (B) for failing to satisfy the standards set forth in § 2254(d)(1) and (d)(2).

               3. Claim Two: The Superior Court Prevented Petitioner From Developing
                  Factual Record/Request for Evidentiary Hearing

       Although Petitioner requested an evidentiary hearing in his Rule 61 proceeding, the

Superior Court denied the Rule 61 motion without holding a hearing and without addressing the

request. Petitioner alleges in Claim Two of his Petition:




                                                27
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 29 of 34 PageID #: 2190




               In the present case, [Petitioner] was denied all ability to further
               develop the factual record through compelled testimony.
               Specifically, the State Court denied [Petitioner’s] request for an
               evidentiary hearing to question various members of Delaware’s
               Attorney General Office and former employees of the OCME
               about their communications with one another and their knowledge
               of the problems at the OCME. This information was critical to the
               determination of the true scope and magnitude of the State’s Brady
               violation. The State Court also denied [Petitioner] the ability to
               investigate and create a factual record of the chain of custody of
               the alleged drug evidence in this case as the State did not provide
               nor was the State ordered to produce the necessary chain of
               custody documents. Lastly, the State Court denied [Petitioner] the
               ability to investigate and compel testimony in relation to the
               OCME’s failure to test all of the alleged drug evidence in this case.

               As the State Court denied [Petitioner] the ability to fully
               investigate and to have a full and fair hearing in relation to his
               Brady claim, the State Court did not provide [Petitioner] with
               adequate factfinding procedures to create an adequate factual
               record to rule upon [Petitioner’s] Brady claim. Thus, this Court
               must hold an evidentiary hearing to allow for a complete and
               accurate factual record to be created in relation to [Petitioner’s]
               claim.

(D.I. 2 at 27 (footnote omitted)) Petitioner argues in his Memorandum filed in support of the

Petition:

               Although Due Process required the State Courts to hold an
               evidentiary hearing to allow [Petitioner] to further develop the
               factual record in relation to his postconviction claim, the State
               Courts concluded that no further expansion of the factual record
               was necessary and erroneously denied [Petitioner’s] request for an
               evidentiary hearing. As such, [Petitioner] respectfully requests that
               this Court hold an evidentiary hearing to allow [Petitioner] to
               present witnesses and evidence concerning his Brady claim.

(D.I. 15 at 54) Based on the foregoing, it appears that Claim Two alleges both a due process

violation as a ground for relief and a request for an evidentiary hearing. For the following

reasons, the Court concludes that neither assertion is availing.




                                                 28
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 30 of 34 PageID #: 2191




                1. Due process argument

         It is not the province of a federal habeas court to determine whether state courts have

properly applied their own evidentiary rules. See Estelle v. McGuire, 502 U.S. 62, 67-68 (1991).

Rather, the only question for a habeas court is “whether the [challenged evidentiary decision or

instruction] by itself so infected the entire trial that the resulting conviction violates Due

Process.” Id. at 72.

         Here, Petitioner has not shown that the absence of an evidentiary hearing for his Brady v.

Maryland claim denied him rights guaranteed by the due process clause. Delaware Superior

Court Criminal Rule 61(h) grants the Superior Court discretion in deciding whether to conduct

an evidentiary hearing in connection with a Rule 61 post-conviction relief motion. See Del.

Super. Ct. R. 61(h)(1),(3). The Superior Court does not abuse its discretion in denying an

evidentiary hearing request if the record is sufficient to establish that the petitioner’s claims lack

merit. See Johnson v. State, 129 A.3d 882 (Table), 2015 WL 8528889, at *4 (Del. Dec. 10,

2015).

         In his Rule 61 proceeding, Petitioner asked the Delaware Superior Court to conduct an

evidentiary hearing “to compel testimony in relation to the scope of knowledge that various

members of the Attorney General’s Office were possibly aware of, but did not disclose to

[Petitioner].” (D.I. 16-6 at 71) Petitioner also sought to create a “chain of custody” for

“documents relating to the suspected cocaine and marijuana.” (D.I. 16-6 at 72) However, the

Superior Court had before it the transcript of Petitioner’s plea colloquy, the Rule 61 affidavit

from Petitioner’s defense counsel (D.I. 16-8 at 8-9), the State’s response to the Rule 61 motion

(explaining in depth the alleged discrepancies in weight of the drug evidence) (D.I. 16-8 at 10-

13), the information Petitioner’s post-conviction counsel collected regarding the OCME



                                                  29
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 31 of 34 PageID #: 2192




evidence mishandling scandal during his independent investigation for Petitioner’s Rule 61

motion, and the formal results of the Delaware Department of Justice’s investigation into the

OCME evidence mishandling scandal, all of which provided a sufficient basis for the Superior

Court to decide Petitioner’s Rule 61 motion. See Pennewell v. State, 884 A.2d 512 (Table), 2005

WL 578444, at * 2 (Del. Jan. 26, 2005).

        Permitting Petitioner to present additional impeachment evidence or further explore

issues he waived by virtue of his 2010 guilty plea would not have aided the Superior Court in

ruling on Petitioner’s Brady claim. For instance, taking testimony from Deputy Attorneys

General about their knowledge of OCME issues would have added nothing to Petitioner’s Rule

61 motion. Petitioner pled guilty on January 25, 2010, yet the discovery of the OCME

discrepancies did not occur until January 14, 2014.

        Likewise, there was no need for an evidentiary hearing to trace the chain of custody of

Petitioner’s drug evidence, because Petitioner waived the right to pursue any possible

suppression motion on that basis when he pled guilty in 2010 and accepted the benefits of the

State's plea offer.

        Finally, Petitioner's catchall argument that an evidentiary hearing was needed to create a

complete factual record for his Brady claim fails for the same reason — Petitioner waived the

right to learn about Brady impeachment evidence when he pled guilty in January 2010. At the

January 25, 2010 Superior Court guilty plea colloquy, Petitioner was specifically asked if he

admitted his guilt to the PWITD cocaine charge, and he answered “Yes.” (D.I. 16 at 56) As

previously explained, Petitioner is bound by the admissions he made during his 2010 guilty plea

colloquy. See supra at Section IV.A.2; see also Blackledge, 431 U.S. at 73–74. Since he is




                                                30
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 32 of 34 PageID #: 2193




bound by his prior incriminatory admissions, Petitioner had no right to an evidentiary hearing to

explore further subjects he waived by virtue of his January 25, 2010 guilty plea.

       Thus, to the extent Claim Two asserts that the Delaware state courts violated Petitioner’s

due process rights by denying his Rule 61 motion without holding an evidentiary hearing, the

Court will deny the argument as meritless.

               2. Request for an evidentiary hearing in this proceeding

       A habeas petitioner is not entitled to an evidentiary hearing in most cases. The Supreme

Court has explained that “[a]lthough state prisoners may sometimes submit new evidence in

federal court, AEDPA’s statutory scheme is designed to strongly discourage them from doing

so.” Cullen v. Pinholster, 131 S. Ct. 1388, 1401 (2011). Typically, requests for an evidentiary

hearing in a federal habeas proceeding are evaluated under 28 U.S.C. § 2254(e)(2), which

provides:

               (2) If the applicant has failed to develop the factual basis of a
                   claim in State court proceedings, the court shall not hold an
                   evidentiary hearing on the claim unless the applicant shows
                   that

                      (A) the claim relies on –

                              (i)   a new rule of constitutional law, made
                              retroactive to cases on collateral review by the
                              Supreme Court, that was previously unavailable; or

                              (ii) a factual predicate that could not have been
                              previously discovered through the exercise of due
                              diligence; and

                      (B) the facts underlying the claim would be sufficient to
                          establish by clear and convincing evidence that but for
                          constitutional error, no reasonable factfinder would
                          have found the applicant guilty of the underlying
                          offense.

28 U.S.C. § 2254(e)(2).


                                                  31
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 33 of 34 PageID #: 2194




       “In cases where an applicant for federal habeas relief is not barred from obtaining

an evidentiary hearing by 28 U.S.C. § 2254(e)(2), the decision to grant such a

hearing rests in the discretion of the district court.” Schriro v. Landrigan, 550 U.S.465, 468

(2007); see also Rule 8 of the Rules Governing Section 2254 Cases in the United States

District Courts, 28 U.S.C. foll. § 2254. When deciding whether to grant a hearing, the “court

must consider whether such a hearing could enable an applicant to prove the petition’s factual

allegations,” taking into consideration the “deferential standards prescribed by 28 U.S.C. §

2254.” Schriro, 550 U.S. at 474. An evidentiary hearing is not necessary if the issues can be

resolved by reference to the record developed in the state courts. Id.

       The Court has determined that Petitioner’s claims are meritless under § 2254(d)(1) and

(2), and Petitioner’s assertions do not demonstrate how a hearing would advance his arguments.

Therefore, the Court will deny Petitioner’s request for an evidentiary hearing.

IV.    CERTIFICATE OF APPEALABILITY

       A district court issuing a final order denying a § 2254 petition must also decide whether

to issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011). A certificate of

appealability is appropriate when a petitioner makes a “substantial showing of the denial of a

constitutional right” by demonstrating “that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong.” 28 U.S.C. § 2253(c)(2); Slack v.

McDaniel, 529 U.S. 473, 484 (2000).

       The Court has concluded that Petitioner’s habeas claims do not warrant relief. In the

Court’s view, reasonable jurists would not find this conclusion to be debatable. 13 Accordingly,

the Court declines to issue a certificate of appealability.


13
  I acknowledge the very similar opinions by my colleagues on the same issues raised by the
same counsel. See Rust v. Phelps, 2021 WL 965582 (D. Del. March 15, 2021); King v.

                                                  32
Case 1:17-cv-01813-RGA Document 20 Filed 03/29/21 Page 34 of 34 PageID #: 2195




V.     CONCLUSION

       For the reasons discussed above, the Court will deny Petitioner’s Application for a Writ

of Habeas Corpus Pursuant to 28 U.S.C. § 2254.

       The Court will enter an Order consistent with this Memorandum Opinion.




DeMatteis, 2020 WL 5822018 (D. Del. Sept. 30, 2020). I have independently considered the
issues even though much of the language in this opinion is the same as in the earlier opinions.

                                                33
